DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of PCT/CN2019/110841, filed October 12, 2019.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-8 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annamalai et al (2016/0078335), hereinafter Annamalai.
	With respect to claims 1, 7, 8, 16, 22, and 23, Annamalai teaches in paragraph 0017 a system and method for combining a QR code image with another image. Paragraphs 0018-0023 disclose the image being a human recognizable image overlapping with a QR code, wherein the combined QR code includes an image of the consumer so that a merchant can visually identify the consumer by face as well as make payments through a machine by reading the QR code. Paragraph 0025 teaches a 
	With respect to claims 2 and 17, as is discussed above with regards to claim 1, the combined image/QR code acts as a service code which the consumer uses to conduct transactions.
	With respect to claims 3 and 18, as is discussed above with regards to claim 1, the obtained picture is a picture readable by a two-dimensional code identification apparatus (see paragraph 0025).
	With respect to claims 4 and 19, figure 1C illustrates the obtained picture being located inside the two-dimensional code.
	With respect to claims 5 and 20, Annamalai discloses in paragraphs 0031-0033 and 0049, an area occupied by the obtained picture in the two-dimensional code is determined based on an error correction level of the two-dimensional code.
	With respect to claims 6 and 21, Annamalai illustrates in figure 2C, the obtained picture comprising one or more of: a pattern, a character, a number, and a symbol.


Allowable Subject Matter
6.	Claims 9-15 and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Annamalai teaches a computer-executed method and system comprising receiving, by a computer from a terminal of a first user, a two-dimensional code generation request comprising service data, which comprises at least an identifier of the first user; obtaining a picture that is identifiable by naked eyes; associating the obtained picture with the identifier of the first user and storing the association between the obtained picture and the identifier of the first user; generating a two-dimensional code based on the service data or based on a combination of the service data and the obtained picture; and providing the two-dimensional code and the obtained picture to the first user, thereby facilitating the first user to display the two-dimensional code and the obtained picture when providing services, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 9-15 and 24-30 of the present claimed invention. Specifically, prior art fails to teach the method and system wherein generating the two-dimensional code based on the combination of the service data and the obtained picture comprises: encrypting the combination of the service data and the obtained picture to obtain encrypted data; and generating the two-dimensional code based on the encrypted data. Prior art additionally fails to teach the claimed method and system further comprising: receiving, from a terminal of a second user, two-dimensional code information and a picture, wherein the two-dimensional 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Sakahashi et al (2013/0026241), Wright (2019/0295056), Mossoba et al (2020/0334660), Arce et al (2017/0076127), and Chow (2010/0057586).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 13, 2021